Exhibit 10.1
April 13, 2010
David Lucchese
1528 Sun Copper Dr.
Las Vegas, NV 89117
Dear David,
Congratulations! We are pleased to confirm your formal offer of employment with
Global Cash Access, Inc. (the “Company”). This offer is contingent upon your
successfully completing a drug screen, reference check and background
investigation. In addition, as a condition of employment with the Company, you
will be requested to sign a Non-Compete Agreement and an Employee Proprietary
Information and Inventions Agreement.
Due to the nature of our business and your position with the Company, you may
also be required to complete applications required by various gaming regulatory,
tribal, state or other international governments in which the Company and its
affiliates conduct business, as well as other applications that may be required
by such regulatory authorities with jurisdiction over the Company and its
affiliates. Such applications are generally in addition to normal credit,
reference and background investigation for employment. Such applications may
require complete disclosure of personal and financial information, criminal
convictions or arrests (expunged or not) and business associations. As a
condition of employment, you must be able to satisfy the licensing process and
obtain appropriate gaming and other regulatory licenses.
The terms of this offer of employment are as follows:

  •  
Position:                            Executive Vice President, Sales
    •  
Start date:                         April 30,, 2010
    •  
Compensation:

     
Salary:
 
$340,000.00 in base salary, less statutory and other normal deductions, paid in
bi-weekly installments of $13,076.93 in accordance with the Company’s payroll
practices.
 
   
Signing Bonus:
 
$100,000.00, less standard statutory deductions. The Company may elect to
recover the entire amount of such signing bonus in the event you voluntarily
terminate your employment or are terminated for cause by the Company within
12 months of the date of your start date.
 
   
Bonus:
 
In addition to your annual base salary, you will be eligible for a discretionary
annual bonus with a target of 50% of your salary. The bonus plan is based half
on your organization’s performance, measured against goals you agree upon with
the President and half based upon the performance of the Company as determined
by the Board of Directors of the Company (the “Board”).
 
   
Equity:
 
Management will recommend to the Board that you be granted an option to purchase
100,000 shares of common stock of Global Cash Access Holdings, Inc. The
authority to grant options is restricted to the Board alone, and the official
grant date will be on whatever date the Board approves such grant and the
exercise price will be whatever the fair market value of the common stock is on
the date of grant.

 

 



--------------------------------------------------------------------------------



 



     
Paid Time Off:
 
You will accrue 26 paid time off (“PTO”) days per year, being 8 PTO hours per
pay period. Executive Vice Presidents do not account for PTO and instead take
time-off as agreed upon with your supervisor. In the event of the cessation of
your employment, accrued PTO will be paid out as appropriate or your position
with the Company as outlined in the GCA Employee Handbook.
 
   
Benefits:
 
As of the 1st day of the month following your start date, you will be
immediately eligible to participate in the standard Company benefit plans.
Benefits currently include Medical, Dental, Vision, Exec-u-care (medical
reimbursement insurance for executives), and Life Insurance. Short Term
Disability and Long Term Disability are provided the first of the month after
one year of service.
 
   
Termination:
  Attachment A includes the additional terms and condition of termination, all
of which form a part of this agreement.

Employment at the Company is employment at-will, and may be terminated at the
will of either you or the Company, with or without cause and with or without
notice at any time. The Company reserves the right to amend, modify, or suspend
its benefits and compensation plans and terms and conditions of employment at
its sole discretion.
We at Global Cash Access, Inc. look forward to working with you. Please indicate
your acceptance of this offer of employment by signing and dating this letter
and returning it to me. If you have any questions or concerns, please let me
know.
Sincerely,
Scott H. Betts
President and CEO

            GLOBAL CASH ACCESS HOLDINGS, INC.
      By:   /s/ Scott H. Betts         Scott H. Betts, Chief Executive Officer 
           

             
 
  Accepted by:                  
 
      David Lucchese   Date

April __, 2010
Dear David:
Reference is made to your offer letter of employment dated                     
(the “Offer Letter”). You are referred to in this letter as “Executive.”

 

 



--------------------------------------------------------------------------------



 



Section 1. Definitions
This letter agreement (this “Agreement”) is to provide Executive with certain
benefits in the event that Global Cash Access, Inc. (together with all entities
controlling, controlled by or under common control with Global Cash Access,
Inc., the “Company”) terminates Executive’s employment without Cause (as defined
below) or Executive terminates his or her employment for Good Reason (as defined
below).
For the purposes of this Agreement, termination shall be for “Cause” if
(i) Executive refuses or fails to act in accordance with any lawful order or
instruction of the Chief Executive Officer or Board of Directors, and such
refusal or failure to act has not been cured within five (5) days of written
notice from the Chief Executive Officer or Board of Directors of such
disobedience, (ii) Executive fails to devote reasonable attention and time
during normal business hours to the business affairs of the Company or Executive
is determined by the Chief Executive Officer or Board of Directors to have been
unfit (e.g., denied any license, permit or qualification required by any gaming
regulator or found unsuitable by any gaming regulator) (other than as a result
of an Incapacity), unavailable for service (other than as a result of an
Incapacity) or grossly negligent in connection with the performance of his
duties on behalf of the Company, which unfitness, unavailability or gross
negligence has not been cured within five (5) days of written notice from the
Chief Executive Officer or Board of Directors of the same; (iii) Executive is
determined by the Chief Executive Officer or Board of Directors to have
committed a material act of dishonesty or willful misconduct or to have acted in
bad faith to the material detriment of the Company in connection with the
performance of his or her duties on behalf of the Company; (iv) Executive is
convicted of a felony or other crime involving dishonesty, breach of trust,
moral turpitude or physical harm to any person, or (v) Executive materially
breaches any agreement with the Company which material breach has not been cured
within five (5) days written notice from the Chief Executive Officer or Board of
Directors of the same. For purposes of this Agreement, the term “without Cause”
shall mean termination of Executive’s employment for reasons other than for
“Cause.”
For the purposes of this Agreement, termination shall be for “Good Reason” if
(i) there is a material diminution of Executive’s responsibilities with the
Company, or a material change in the Executive’s reporting responsibilities or
title, in each case without Executive’s consent; (ii) there is a reduction by
the Company in the Executive’s annual base salary then in effect without
Executive’s consent; or (iii) Executive’s principal work location is relocated
outside of the Las Vegas, Nevada metropolitan area without Executive’s consent.
Executive agrees that he or she may be required to travel from time to time as
required by the Company’s business and that such travel shall not constitute
grounds for Executive to terminate his employment for Good Reason.
For the purposes of this Agreement, Executive shall be deemed to have suffered
an “Incapacity” if Executive shall, due to illness or mental or physical
incapacity, be unable to perform the duties and responsibilities required to be
performed by him or her on behalf of the Company for a period of at least
180 days.
Section 2. Termination by the Company without Cause or Termination by Executive
for Good Reason
In the event that the Company terminates Executive’s employment without Cause or
Executive terminates his or her employment for Good Reason, the Company shall
pay Executive all base salary due and owing and all other accrued but unpaid
benefits (e.g., accrued vacation) through the last day actually worked, and
Executive shall be entitled to receive the following severance payments and
benefits set forth below in this Section 2; provided, however, that such
severance and benefits are conditioned on Executive’s execution and
non-revocation of a release agreement, the form of which is attached hereto as
Exhibit A, and thereafter the Company’s obligations under this Agreement shall
terminate.
Base Salary Continuation. The Company shall continue to pay to Executive his or
her then-current base annual salary for a period of twelve (12) months (the
“Salary Continuation Period”). Such salary continuation shall be subject to
standard deductions and withholdings and shall be payable in regular periodic
payments in accordance with Company payroll policy. The Company may discontinue
such salary continuation in the event that Executive breaches any of the terms
of his existing Employee Proprietary Information and Inventions Assignment
Agreement with the Company or Noncompete Agreement with the Company or any other
written agreement between Executive and the Company.
Target Bonus. The Company shall also pay to Executive, subject to standard
deductions and withholdings, a bonus in the amount of fifty percent (50%) of his
or her then-current base salary, payable in equal installments concurrent with
the salary continuation payments described above.

 

 



--------------------------------------------------------------------------------



 



Group Medical Coverage. The Company shall, following the Executive’s timely
election, provide the Executive with continued coverage for the Salary
Continuation Period under the Company’s group health insurance plans in effect
upon termination of Executive’s employment without Cause or for Good Reason in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive.
Section 3. Restrictions on Competition after Termination.
Reasons for Restrictions. Executive acknowledges that the nature of the
Company’s business is such that it would be extremely difficult for Executive to
honor and comply with Executive’s obligation under his or her Employee
Proprietary and Inventions Agreement with the Company to keep secret and
confidential the Company’s trade secrets if Executive were to become employed by
or substantially interested in the business of a competitor of the Company soon
following the termination of Executive’s employment with the Company, and it
would also be extremely difficult to determine in any reasonably available forum
the extent to which Executive was or was not complying with Executive’s
obligations under such circumstances.
Duration of Restriction. In consideration for the Company’s undertakings and
obligations under this Agreement, Executive agrees that during the Noncompete
Term (as defined below), Executive will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in any line of business in which the Company engages at the time of
such termination, in the United States, Canada, the United Kingdom or such other
countries in which the Company conducts business at the time of such termination
(“Restricted Territory”). For the avoidance of doubt, the foregoing shall not
prohibit Executive from engaging in, owning an interest in, or participating in
any business that processes credit card, debit card or automated teller machine
transactions originated from outside of gaming establishments. For purposes of
this Agreement, the “Noncompete Term” shall be the period of two (2) years after
the termination of Executive’s employment hereunder. The parties agree that
ownership of no more than 1% of the outstanding voting stock of a
publicly-traded corporation or other entity shall not constitute a violation of
this provision. The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants, one for each county, city,
state and other political subdivision of the Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in this section. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in this section, then such unenforceable covenant (or
such part) shall be deemed eliminated from this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced by such court. It is the intent
of the parties that the covenants set forth herein be enforced to the maximum
degree permitted by applicable law.
Section 4. Restrictions on Solicitation after Termination.
For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, independent contractor
or agent of any person, partnership, corporation or other business organization
or entity other than the Company solicit or endeavor to entice away from the
Company any person or entity who is, or, during the then most recent three-month
period, was, employed by, or had served as an agent or key consultant of the
Company, provided, however, that Executive shall not be prohibited from
receiving and responding to unsolicited requests for employment or career advice
from Company’s employees.
Miscellaneous
This Agreement contains the entire agreement between the parties pertaining to
the subject matter expressly set forth herein and supersedes any and all prior
and/or contemporaneous oral or written negotiations, agreements,
representations, and understandings relating to such subject matter. To the
extent the provisions of this Agreement conflict with the provisions of any
other agreement between Executive and the Company, the provisions of this
Agreement will prevail. Each party understands that this Agreement is made
without reliance upon any inducement,

 

 



--------------------------------------------------------------------------------



 



statement, promise, or representation other than those contained within this
Agreement. Except as expressly set forth herein, the terms and provisions of the
Offer Letter shall remain in full force and effect, including without limitation
the at-will nature of Executive’s employment with the Company, which may be
terminated at the will of either the Company or Executive, with or without cause
and with or without prior notice at any time.
This Agreement is executed voluntarily and without any duress or undue influence
on the part or behalf of the parties hereto. Each of the parties hereto
acknowledge that (a) it, he or she has read this Agreement, (b) it, he or she
has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of its, his or her own choice or that it, he or she
has voluntarily declined to seek such counsel, (c) it, he or she understands the
terms and consequences of this Agreement and of the releases it contains; and
(d) it, he or she is fully aware of the legal and binding effect of this
Agreement.
This Agreement shall be construed under and governed by the laws of the State of
Nevada without regard to any conflict of laws or choice of law provisions that
would result in the application of the laws of any jurisdiction other than the
internal laws of the State of Nevada. This Agreement shall be deemed to have
been entered into in Las Vegas, Nevada. If any legal or equitable action is
necessary to enforce the terms of this Agreement, such action shall be brought
exclusively in the state or federal courts located within Clark County in the
State of Nevada.
No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all of the parties hereto. No waiver of any of the
provisions of this Agreement shall be binding unless in the form of a writing
signed by the party against whom enforcement of the waiver is sought, and no
such waiver shall operate as a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.
If any provision (or portion thereof) of this Agreement shall be held by a court
of competent jurisdiction to be invalid, void, or otherwise unenforceable, the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void, or otherwise unenforceable,
that is not itself invalid, void, or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, void, or
unenforceable.
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
heirs, and personal and legal representatives.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Facsimile counterparts shall be deemed to be originals.
Please indicate your acceptance of and agreement to the terms and conditions of
this Agreement by signing where indicated below.
Very truly yours,
GLOBAL CASH ACCESS, INC.

            GLOBAL CASH ACCESS HOLDINGS, INC.
      By:   /s/ Scott H. Betts         Scott H. Betts, Chief Executive Officer 
           

AGREED:
 
David Lucchese
Date:
 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Global Cash Access Holdings, Inc.,
Global Cash Access, Inc. and each of their respective subsidiaries and
affiliates (collectively, the “Company”) with the following release and waiver.
I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to:
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, or invasion of privacy.
In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the waiver and release granted herein does not relate to claims which
may arise after this agreement is executed; (b) I have the right to consult with
an attorney prior to executing this agreement (although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days from the date I receive this
agreement, in which to consider this agreement (although I may choose
voluntarily to execute this agreement earlier); (d) I have seven (7) days
following the execution of this agreement to revoke my consent to the agreement;
and (e) this agreement shall not be effective until the seven (7) day revocation
period has expired.

      Date:
 
   
 
  Signature

 

 